Title: Abigail Adams to John Adams, 15 October 1780
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       October 15 1780
      
     
     I closed a long Letter to you only two days ago and sent it to Cales, but as no opportunity is omitted by me, I embrace this, as Col. Flury was kind enough to write me on purpose from Newport to inform me of it, and to promise a carefull attention to it. Yet I feel doubtfull of its safety, the Enemy seem to be collecting a prodigious force into these seas, and are bent upon the destruction of our Allies. We are not a little anxious for them, and cannot but wonder that they are not yet reinforced. Graves Fleet, Arbuthnots and Rodneys, all here. With such a superiority, can it be matter of surprize, if Mr. de Ternay should fall a sacrifice? My own Mind I own is full of apprehension, yet I trust we shall not be deliverd over to the vengance of a Nation more wicked and perverse than our own. We daily experience the correcting and the defending Arm. The enclosed paper will give you the particulars of an infernal plot, and the providential discovery of it—for however the Belief of a particular Providence may be exploded by the Modern Wits, and the Infidelity of too many of the rising generation deride the Idea, yet the virtuous Mind will look up and acknowledge the great first cause, without whose notice not even a sparrow falls to the ground.
     I am anxious to hear from you. Your last Letter which I have received was dated in June the 17. I have wrote you repeatedly that my Trunk was not put on Board the Alliance. That poor vessel was the sport of more than winds and waves, the conduct with regard to her is considerd as very extrodanary. She came to Boston as you have no doubt heard. Landay is suspended—the Man must be new made before he can be entitled to command. I hope Capt. Sampson arrived safe, he carried the resolve of Congress which you wanted.
     
     As to our domestick affairs Mr. Hall is dead, and your Mother went to your Brother he having lost his wife in the Spring, and was there taken Ill. I sent for her home, and have nursed the old Lady through a severe turn of a fever in which I feard for her life. She is however upon the recovery and desires her tenderest regards to you, tho she fears she shall not live to see your return. I am myself just recovering from a slow fever, weak and feeble yet. If you have an opportunity by way of Holland by Mr. Austin to send me some paint and oil, stone coulour, I wish you would. You tell me to send you price current. I will aim at it. Corn is now 30 pound, Rye 27 per Bushel, flower from a hundred and 40 to a hundred and 30 per hundred, Beaf 8 dollors per pound, Mutton 9, Lamb 6, 7 and 8, Butter 12 dollors per pound, cheese 10, Sheeps Wool 30 dollors per pound, flax 20. West India articles Sugar from a hundred and 70 to 2 hundred pounds per hundred, Molasses 48 dollors per Gal., Tea 90, Coffe 12, cotton Wool 30 per pound. Exchange from 70 up to 75 for hard Money. Bills at 50—Money scarce, plenty of Goods, enormous Taxes. —Our State affairs are thus. Hancock will be Governour by a very great Majority—the Senate will have to choose the Leiut. Governour —our constitution is read with great admiration in New York and pronounced by the royall Governour to be the best Republican form he ever saw, but with sincere hopes that it might not be accepted. How will it be administered is now the important Question?
     I request you would write to me by the way of Bilboa and Holland. I have sent you a set of Bills for 4 hundred dollors. I have one more for a hundred which I have not yet enclosed. I did not know but I had best send it to Holland or Bilboa, but am not determined. Enclose a Letter for Mr. Thaxter. Shall write again to Amsterdam a vessel will soon sail. Let Mr. Dana know that I heard last Night from Mrs. D——a that she, the judge and family were all well.—The Report of the day is that 3 thousand troops are arrived at New York from England.
     
      Adieu most affectionately yours.
     
    